DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Edberg et al. (US6,676,116B2).
Edberg et al., in figures 3-4, teach a bracket assembly 14, comprising: a first bracket 16 arranged along a damping axis and having a clevis body; a second bracket 17 arranged along the damping axis and having a clevis portion and a mount portion, the clevis portion configured to slidably receive the clevis body of the first bracket; and a vibration isolator including an elastomeric body 15 arranged axially between the first bracket and the second bracket, wherein the elastomeric body is fixedly arranged between the clevis portion of the second bracket and the clevis body of the first bracket through an on-axis load path and through an off-axis load path extending through the bracket assembly (any off axis load applied to the first bracket will go through the .
.

Allowable Subject Matter
Claims 4-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, prior art fails to teach or fairly suggest the clevis portion of the second bracket has a platform defining a platform aperture therethrough, the axial fastener extending through the platform aperture of the platform.
Regarding claim 6 and all the claims that depend on claim 6, prior art fails to teach or fairly suggest the clevis body of the first bracket has a first tine and a second tine connected to one another by a base, the second tine arranged on a side of the damping axis opposite the first tine, the base of the clevis body axially overlapping the second bracket.
Regarding claim 12 and all the claims that depend on claim 12, prior art fails to teach or fairly suggest the mount portion of the second bracket has a plurality of legs extending axially therefrom.
Regarding claim 15, prior art fails to teach or fairly suggest a linear actuator connected to the first bracket; a gas turbine engine case connected to the second bracket; and a cowling door connected to the linear actuator and coupled therethrough to the gas turbine engine case by the first bracket and the second bracket.
Regarding claim 16 and all the claims that depend on claim 16, prior art fails to teach or fairly suggest a linear actuator having a first end and a longitudinally opposite second end; a bracket assembly as recited in claim 1, wherein the first bracket couples the second bracket to the first end of the linear actuator; and a drive operably connected to the linear actuator and arranged to extend and retract the linear actuator.
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of six patent publications.
US4,082,240A, US4,295,413A, US7,654,371B1, US20100024161A1, US7,900,873B2, and US20200087001A1 is cited to show a damping bracket for an actuator body.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/